DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention Group I, Species A1, Fig. 3, Species B1, Fig. 4, Species C2, Fig. 12 in the reply filed on 10/11/2022 is acknowledged.
Applicants designated claims 1-13 read into elected Species.
Claims 14-20 are is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, Species A2-A4, B2-B3, and C1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Specification
The disclosure is objected to because of the following informalities: “a diameter W1 of the nozzle NZ at the vapor-discharging surface may be smaller than a diameter W2 of the nozzle NZ at the vapor-discharging surface” ([0087]) is inconsistent with claim 11, “wherein a diameter of the plurality of nozzles at a vapor-entering surface is smaller than a diameter of the plurality of nozzles at a vapor-discharging surface”.  
Appropriate correction is required.


Claim Interpretations
The “a softening temperature of the coupling member is equal to or less than about 400° C” in claim 1, as glass softening temperature is a function of the additive and solvent, the additive remains after the solvent is evaporated. Therefore, the additive is considered as a structure requirement but solvent is not.

The “the source vapor includes an organic material”, the material type used in the printhead is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the coupling member is formed of a glass frit having a low melting temperature”, low melting temperature is a relative term. It is not clear what exact melting temperature is required for the coupling member.

Claim 7 will be examined relatively to a very high melting temperature glass.

Claim 11 recites “wherein a diameter of the plurality of nozzles at a vapor-entering surface is smaller than a diameter of the plurality of nozzles at a vapor-discharging surface”. However, Applicants’ Specification includes at least two paragraphs that confused with the claim:
a ratio of the length L1 to the diameter W1 at the vapor-discharging surface may be about 5:1 to about 30:1 (Fig. 12, [0088], last sentence, the vapor-discharging surface has smaller diameter W1),
the frit layer FR may be formed on a vapor-discharging surface of the diffusion block 25” (Fig. 10, [0080], therefore, the vapor-discharging surface is upstream and the vapor-entering surface is downstream). 
Note [0080] is consistent with the claim 11. [0088] contradicts with claim 11. However, both [0080] and [0088] describes a nozzle with narrower diameter at downstream side but different in which is a vapor-entering surface and which is a vapor-discharging surface.

If Applicants disagree, Applicants are invited to point out the support that describes the upstream side has a narrower diameter.

Claim 11 will be examined inclusive the downstream side of the nozzle has a narrower diameter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over FORREST et al. (US 20210343941, hereafter ‘941), in view of Kozawa (US 6003968, hereafter ‘968) and Husson et al. (US 4761224, hereafter ‘224). (US 20220153627 is evidenced that softening temperature of glass bond for claim 6).
‘941 teaches some limitations of:
Claim 1: Devices, systems, and techniques are provided for improved OVJP deposition using a shutter disposed within the OVJP print head (abstract, the claimed “ An apparatus for vapor jet deposition, the apparatus comprising”):
 A conventional OVJP print head includes one or more inlets 345 through which carrier gas carrying material to be deposited on a substrate may enter the print head before being ejected through a nozzle or nozzle array 350 (Fig. 3A, [0072], 8th sentence, requires the claimed “a source vapor generation part generating a source vapor” from upstream of inlet 345); 
The basic structure of an OVJP print head is shown in FIG. 3A. In this configuration, a nozzle array is fabricated from a silicon wafer and anodically bonded to borosilicate glass. The glass and silicon are then bonded to a metal plate. For example, a metal plate 310 is anodically bonded to borosilicate glass 320 which is anodically bonded to a silicon MEMS micronozzle array 330 ([0072], 3rd sentence, the claimed “and a nozzle part including: a diffusion block diffusing the source vapor; a nozzle plate  including a plurality of nozzles; and a coupling member disposed between the diffusion block and the nozzle plate to combine the diffusion block with the nozzle plate”, note borosilicate glass 320 is the claimed “a coupling member” and “the coupling member includes a glass material”). 

‘941 does not teach the other limitations of:
Claim 1: (1A) wherein a thermal expansion coefficient of the coupling member has a value between a thermal expansion coefficient of the diffusion block and a thermal expansion coefficient of the nozzle plate, 
(1B) and a softening temperature of the coupling member is equal to or less than about 400° C.

	Note silicon has CTE of 2.6 x10-6 /K and metal typically has CTE of 11 x10-6 /K or more, except Ni/iron alloys may vary, and invar (36% nickel) have very low CTE 1.2 x10-6 /K. 

‘968 is analogous art in the field of Ink Jet Head (title, similar to OVJP). ’968 teaches that if the thermal expansion coefficient of one member is approximately at least three times that of any other member bonded thereto, a thermal stress is known to develop therebetween, causing the bonded members to separate (col. 6, lines 7-10), the cavity plate 31 has a thermal expansion coefficient of 25x10-6, as opposed to 2x10-6 for the diaphragm 34. There is a considerable difference between the cavity plate 31 and the diaphragm 34 in terms of thermal expansion coefficient (Fig. 2A, col. 2, lines 29-32), the adhesive agent forming the adhesive layer 35 between the diaphragm 34 and the cavity plate 31 is an epoxy adhesive agent illustratively having a glass transition temperature Tg of, for example, 79o C., lower by at least 40o C. than the temperature (125o C.) of the head in active use. There occurs more than a threefold difference in thermal expansion coefficient between the cavity plate 31 and the diaphragm 34, hence a large thermal stress is generated therebetween. In this case, the adhesive layer 35 with its glass transition temperature Tg lower by at least 40o C. than the typical head temperature of 125o C. softens by developing glass transition at that head temperature. The softened adhesive layer 35 absorbs the thermal stress generated between the cavity plate 31 and the diaphragm 34, thereby preventing their separation (col. 6, line 55, col. 7, line 2, note the low Tg is because ‘968 is liquid ink jet instead of vapor jet of ‘941 or instant application), the softened adhesive agent can absorb a thermal stress caused by the difference in thermal expansion coefficient between the bonded head components (col. 4, lines 9-12), 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a CTE of the borosilicate glass 320 between the large CTE difference between the metal plate 310 and silicon micronozzle array 330 in ‘941 (the limitation of 1A), as taught by ‘968, for the purpose of preventing their separation and absorbing a thermal stress, as taught by ‘968 (col. 7, lines 1-2 and col. 4, lines 9-12).

‘224 is analogous art in the field of Silver-glass Paste With Poly-modal Flake Size Distribution And Quick Dry Vehicle (title), a silver glass paste … consists of 12-20% glass frit, 0.5-2% of a suitable organic resin and 8-20% of a suitable organic solvent (abstract, similar to the glass bond of ‘941). ’224 teaches that The glass used in the preferred embodiment of our paste is Innotech's Lead Borate type 2561 (PbOB2O3). The glass particles preferably have a surface area of 0.15 to 3.0 m2 /g, and more preferably 0.8 to 1.2 m2 /g, and measure about 1-20 micrometers across, and more preferably 2-17 micrometers across. Other low temperature glasses, i.e., with a softening point below 400 degrees C., may be used (col. 2, lines 14-21). In short, the softening temperature of the silver-galss paste depends on the various parameter of the glass, resin, and solvent.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the silver glass frit paste of ‘224 as the glass seal 320 of ‘941, for the purpose of quick dry, as taught by ‘224 (title).

	‘941 further teaches the limitations of:
	Claim 2: ORGANIC VAPOR JET PRINTING (title, the claimed “wherein the source vapor includes an organic material”, note using organic material as vapor is an intended use of the apparatus).
	Claim 3: A conventional OVJP print head includes one or more inlets 345 through which carrier gas carrying material to be deposited on a substrate may enter the print head before being ejected through a nozzle or nozzle array 350 ([0072], 8th sentence, the claimed “further comprising a transporting gas supply part providing a transporting gas to the source vapor generation part”).
Claim 8: the hole of the metal plate 310 is the claimed “wherein the diffusion block includes a diffusion flow path connected to at least one of the plurality of nozzles”.
Claim 9: the top hole of the borosilicate glass 320 is the claimed “wherein the coupling member includes a via portion connecting the diffusion flow path to at least one of the plurality of nozzles”.
Claim 11: Fig. 3A shows nozzle array 350 is larger at the upstream/vapor-discharging surface, (it would have been obvious to have adopted circular apertures in the nozzle array 350, the claimed “wherein a diameter of the plurality of nozzles at a vapor-entering surface is smaller than a diameter of the plurality of nozzles at a vapor-discharging surface”).
Claim 12: a silicon MEMS micronozzle array 330 ([0072], 3rd sentence, the claimed “wherein the nozzle plate includes silicon”).
	Claim 13: Fig. 3A also shows the claimed “wherein the plurality of nozzles are arranged in a first direction”.

	The combination of ‘941, ‘968, and ‘224 further teaches the limitations of:
Claim 5: silicon has CTE of 2.6 x10-6 /K and metal typically has CTE of 11 x10-6 /K or more, and some Nickel/iron alloy may have close to 5 ppm/° C, it would have been obvious to choose the glass bond layer 320 as the claimed “wherein the thermal expansion coefficient of the coupling member is greater than about 2.6 ppm/° C. and smaller than about 5 ppm/° C” (note even with typical metal, 11 or even 15 ppm CTE metal would be within 3X CTE ratio as required by ‘968).
	Claim 6: Other low temperature glasses, i.e., with a softening point below 400 degrees C., may be used (‘224, col. 2, lines 14-21, it would have been obvious to formulate the bonding composition to below 350° C for lower bonding temperature easier to work with, the claimed “wherein a glass transition temperature and a softening temperature of the coupling member are about 300° C. to about 350° C., respectively”, note US 20220153627 is evidenced a formulation with softening temperature of 336 for ° C, Table 3).
	Claim 7: a silver glass paste … consists of 12-20% glass frit, 0.5-2% of a suitable organic resin and 8-20% of a suitable organic solvent (‘224, abstract, the claimed “wherein the coupling member is formed of a glass frit having a low melting temperature”, furthermore, as the softening temperature is lower than 350° C in claim 6, the melting temperature is correspondingly low, particularly relative to silicate glass of melting temperature up to 1723° C).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over FORREST et al. (US 20100245479, hereafter ‘479), in view of Kozawa (US 6003968, hereafter ‘968) and Husson et al. (US 4761224, hereafter ‘224). (US 20220153627 is evidenced that softening temperature of glass bond for claim 6).
‘479 teaches some limitations of:
Claim 1: COMPACT ORGANIC VAPOR JET PRINTING PRINT HEAD (title, the claimed “An apparatus for vapor jet deposition, the apparatus comprising”):
 an organic vapor jet deposition system 300 is provided. FIG. 3 shows a perspective drawing of OVJP system 300, including print head 310 and mounting. System 300 was actually made and operated. System 300 includes a print head 310 containing flow channels and nozzle arrays, which are illustrated in more detail in FIGS. 4 though 6. Six organic vapor sources 320 (also referred to as "gas sources") are welded to a manifold 330 which is then hermetically sealed to the print head … a hermetic seal may also be used, such as anodic bonding of the print head to a Kovar backplate ([0088], the claimed “a source vapor generation part generating a source vapor; and a nozzle part  including”):
 The temperature of the print head may be modeled. Uniform heating can be achieved by applying an Ohmic heating current directly through the print head using large area contacts. If necessary, the conductivity of the print head can be supplemented by an additional thin layer of Ti or Ni applied to its underside. Si s a good conductor of heat, and the borosilicate layer helps to reduce heat transfer to the metal backplane ([0117], see also [0103], and [0136]-[0137], the Kovar backplate/backplane is a different component than Kovar manifold, the claimed “a diffusion block diffusing the source vapor”); 
First layer 410 is preferably made from silicon, which can be readily patterned to include desired nozzle geometries with known technologies developed, for example, in the context of semiconductor processing. First layer 410 includes a plurality of nozzles 415 patterned therein having apertures. First layer 410 is bonded to second layer 420. Preferred bonding methods include fusion bonding, anodic bonding, cold welding and eutectic bonding ([0090], 2nd sentence, first layer 410 is the claimed “a nozzle plate including a plurality of nozzles”, second layer 420 is the claimed “and a coupling member disposed between the diffusion block and the nozzle plate to combine the diffusion block with the nozzle plate”),
the wafers are 100 mm diameter, with a 100 [Symbol font/0x6D]m thick Si device layer 1516 separated from a 315 [Symbol font/0x6D]m thick Si handle layer 1512 by a 1-3 [Symbol font/0x6D]m SiO2 oxide layer 1514. Double side polished (DSP) 100 mm diameter, 500 [Symbol font/0x6D]m thick borosilicate glass wafers 1550 (Fig. 15, [0131], last sentence, see also [0102], the claimed “the coupling member includes a glass material”).

‘479 does not teach the other limitations of:
Claim 1: (1A) wherein a thermal expansion coefficient of the coupling member has a value between a thermal expansion coefficient of the diffusion block and a thermal expansion coefficient of the nozzle plate, 
(1B) and a softening temperature of the coupling member is equal to or less than about 400° C.

Note silicon has CTE of 2.6 x10-6 /K and Kovar has CTE of 5 x10-6 /K to 10 x10-6 /K depending on temperature.
‘479 further teaches that the thermal expansion may interfere with maintaining these tight tolerances, so materials that resist thermal expansion or do not result in deformation as a result of thermal expansion are desirable ([0062], 2nd last sentence), Silicon also has a much lower coefficient of thermal expansion than most metals … ([0063], 4th sentence). 
 ‘968 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a CTE of the borosilicate glass 320 between the large CTE difference between the Kovar backplate and the first silicon layer in ‘479 (the limitation of 1A), as taught by ‘968, for the purpose of preventing their separation and absorbing a thermal stress, as taught by ‘968 (col. 7, lines 1-2 and col. 4, lines 9-12) and required by ‘479 ([0062], 2nd last sentence).

‘479 further teaches Once heated to 300-400o C., Na+ in the glass becomes mobile ([0136], 3rd sentence), The Borosilicate and Si wafers are prepared for bonding with a piranha clean. Afterward, the Si wafer is dipped in dilute HF to remove surface oxide. The wafers are then visually aligned and then placed in a Suss SB-6 Bonder. They are bonded in vacuum at a temperature of 400o C. by applying a voltage of 1000V for 20 min ([0137]). The print head is heated to 300o C ([0157], 2nd sentence).
 
‘224 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the silver glass frit paste of ‘224 as the borosilicate glass bonding layer 420 of ‘479, for the purpose of quick dry, as taught by ‘224 (title) and required by ‘479 ([0137]).

	‘479 further teaches the limitations of:
Claim 2: Six organic vapor sources 320 (also referred to as "gas sources") are welded to a manifold 330 which is then hermetically sealed to the print head … a hermetic seal may also be used, such as anodic bonding of the print head to a Kovar backplate ([0088], the claimed “wherein the source vapor includes an organic material“).
Claim 3: A previous system used 5 sccm of carrier gas at 8 Torr to sweep saturated CBP vapor out of source cells towards the nozzle ([0112], 2nd last sentence, the claimed “further comprising a transporting gas supply part providing a transporting gas to the source vapor generation part”).
	Claim 4: Si s a good conductor of heat, and the borosilicate layer helps to reduce heat transfer to the metal backplane ([0117], see also [0103], and [0136]-[0137], the Kovar backplate/backplane is a different component than Kovar manifold, the claimed “wherein the diffusion block includes a thermal expansion inhibition alloy including at least iron and nickel”, note Kavar is Ni-Co-Fe).
	Claims 8-9: illustration 1 below (from Fig. 16, particularly the final print head 1680, Kovar back plate as disclosed in the Specification of ‘479) shows the claimed “wherein the diffusion block includes a diffusion flow path connected to at least one of the plurality of nozzles” of claim 8 and “wherein the coupling member includes a via portion connecting the diffusion flow path to at least one of the plurality of nozzles”).
Claim 10: The print head may include a plurality of first nozzles hermetically sealed to the first source of gas ([0069], the claimed “wherein the plurality of nozzles pass through the nozzle plate”), 
with a 100 [Symbol font/0x6D]m thick Si device layer 1516 separated from a 315 [Symbol font/0x6D]m thick Si handle layer 1512 by a 1-3 [Symbol font/0x6D]m SiO2 oxide layer 1514 ([0131], 4th sentence, i.e., 100 [Symbol font/0x6D]m left after removing handle layer and SiO2), Aperture 730 has a smallest dimension of 20 microns ([0099], 5th sentence), Fig. 1 shows the thickness of the nozzle is more than five times the smallest dimension 101 (the claimed “and a length-to-diameter ratio of the plurality of nozzles is equal to or greater than 5:1”).
Claim 11: Nozzle 110 has sloped sides that reach a point at the aperture (Fig. 1, [0067], 9th sentence),  FIG. 2 shows cross sections of apertures 210, 220, 230 and 240 having circular, oval, rectangular and triangular cross sections, respectively ([0068], 3rd last sentence, the claimed “wherein a diameter of the plurality of nozzles at a vapor-entering surface is smaller than a diameter of the plurality of nozzles at a vapor-discharging surface”).
Claim 12: First layer 410 is preferably made from silicon, which can be readily patterned to include desired nozzle geometries with known technologies developed, for example, in the context of semiconductor processing. First layer 410 includes a plurality of nozzles 415 patterned therein having apertures. First layer 410 is bonded to second layer 420. Preferred bonding methods include fusion bonding, anodic bonding, cold welding and eutectic bonding ([0090], 2nd sentence, the claimed “wherein the nozzle plate includes silicon”).
Claim 13: Fig. 9 shows the claimed “wherein the plurality of nozzles are arranged in a first direction”, see also Fig. 7.




    PNG
    media_image1.png
    156
    373
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Kovar 
Back plate)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Glass bond
420)][AltContent: textbox (Si nozzle
410)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Diffusion 
Flow path
DP)][AltContent: arrow][AltContent: textbox (Via 
portion)]







	The combination of ‘479, ‘968, and ‘224 further teaches the limitations of:
Claim 5: silicon has CTE of 2.6 x10-6 /K and Kovar has CTE of 5 x10-6 /K to 10 x10-6 /K depending on temperature, it would have been obvious to choose the CTE of the second layer borosilicate glass as the claimed “wherein the thermal expansion coefficient of the coupling member is greater than about 2.6 ppm/° C. and smaller than about 5 ppm/° C”.
Claim 6: Other low temperature glasses, i.e., with a softening point below 400 degrees C., may be used (‘224, col. 2, lines 14-21, it would have been obvious to formulate the bonding composition to below 350° C for lower bonding temperature easier to work with, the claimed “wherein a glass transition temperature and a softening temperature of the coupling member are about 300° C. to about 350° C., respectively”, note US 20220153627 is evidenced a formulation with softening temperature of 336 for ° C, Table 3. Note also this manufacturing temperature between 300° C and 350° C is higher than 300° C printhead deposition temperature of ‘479).
Claim 7: a silver glass paste … consists of 12-20% glass frit, 0.5-2% of a suitable organic resin and 8-20% of a suitable organic solvent (‘224, abstract, the claimed “wherein the coupling member is formed of a glass frit having a low melting temperature”, furthermore, as the softening temperature is lower than 350° C in claim 6, the melting temperature is correspondingly relatively low, particularly relative to silicate glass of melting temperature up to 1723° C).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘941, ‘968, and ‘224, as being applied to claim 1 rejection above, further in view of Burrows et al. (US 20110059259, hereafter ‘259).
‘941 further teaches some limitations of:
Claim 10: A conventional OVJP print head includes one or more inlets 345 through which carrier gas carrying material to be deposited on a substrate may enter the print head before being ejected through a nozzle or nozzle array 350 (Fig. 3A, [0072], 8th sentence, the claimed “the plurality of nozzles pass through the nozzle plate”).

The combination of ‘941, ‘968, and ‘224 does not teach the other limitations of:
	Claim 10: a length-to-diameter ratio of the plurality of nozzles is equal to or greater than 5:1.

‘259 is analogous art in the field of System For High-Throughput Deposition Of Patterned Organic Thin Films (title), High-throughput OVJP systems and methods are provided that may use multiple flow paths having different conductances to enable deposition with relatively short lag times. A high-throughput OVJP system may include a flow tube having a cross-sectional area much larger than the diameter of one or more apertures through which source material may be expelled during deposition. Use of such a configuration may allow for deposition with reduced lag times (abstract). ’259 teaches that Nozzles used in a high-throughput OVJP system as described herein may have minimum lengths of about 0.1, 0.5 cm, or any intervening length ([0040], 9th sentence), The apertures and resulting features may have widths or diameters ranging from about 5-10 [Symbol font/0x6D]m to about 100 [Symbol font/0x6D]m ([0046], 3rd sentence, much larger length-to-diameter ratio than 5:1).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the nozzle dimension of ‘259 as each nozzle in the nozzle array 350 of ‘941, for the purpose of reduced lag times, as taught by ‘259 (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200291528 is cited for sealing layer 313 matching CTE of the anodizing layer 311 ([0040], [0094], extendable to matching of the upper layer 314) of chamber component ([0081]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716